Notice of Pre-AIA  or AIA  Status
The following is an examiner's statement of reasons for allowance claims 1-5, 11-14: In combination of recitations within the claims, the prior art fails to render obvious
the claimed method for preventing leakage of Beidou differential positioning data
including “in the process of making the identification cards, setting a second number for each identification card respectively, wherein the second number corresponds to the first number one by one, so that one identification card corresponds to one positioning terminal, and writing data into each identification card respectively according to the positioning terminal corresponding to each identification card; enabling each positioning terminal to automatically read data in the identification card in the card slot; transmitting, by each positioning terminal, the data read by each positioning terminal to a service terminal, and verifying whether the read data is accurate through the service terminal, sending, by the service terminal, verification success information or verification failure information to each positioning terminal according to verification results, and starting, by the positioning terminal, to operate normally when receiving the verification success information”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao L. Phan whose telephone number is (571)272-6976. The examiner can normally be reached Mon-Tue, Thurs-Fri. 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAO L PHAN/Primary Examiner, Art Unit 3648